Exhibit 10.1

SUMMARY OF DIRECTORS’ COMPENSATION

Effective July 8, 2019, compensation paid to non-employee directors of A. O.
Smith Corporation is as follows: Directors will receive an annual cash retainer
of $75,000, paid quarterly and the lead director will receive an annual cash
retainer of $100,000, paid quarterly. Each director receives Common Stock with a
market value of $130,000 on the date of the award. The committee retainers to
each director remain unchanged. Each Investment Policy Committee and Personnel
and Compensation Committee member will receive an annual retainer of $13,000,
paid quarterly. Each Nominating and Governance Committee member will receive an
annual retainer of $10,500, paid quarterly. The Chairperson of these Committees
receives an additional annual retainer of $12,000, paid quarterly. Each Audit
Committee member receives an annual retainer of $23,500, paid quarterly with the
Chairperson receiving an additional annual retainer of $17,500, paid quarterly.